—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a secretary by accepting a voluntary buy-out incentive after having been offered a choice between the buy-out or a lateral transfer to a secretarial position in another department. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. We affirm. It is well settled that acceptance of a buy-out incentive in exchange for resignation does not constitute good cause for leaving employment (see, Matter of Joseph [Sweeney], 246 AD2d 944; Matter of Tanico [Sweeney], 242 AD2d 769). Likewise, we are unpersuaded by claimant’s assertion that she felt coerced into taking the buy-out package inasmuch as she had heard that the company would likely be downsizing the department to which she had been offered a transfer. Resigning from one’s employment in anticipation of a possible future discharge has been found to constitute a voluntary resignation from employment (see, Matter of Paul [New York City Bd. of Educ. — Sweeney], 242 AD2d 767; Matter of Tanico [Sweeney], supra). Accordingly, we conclude that substantial evidence supports the Board’s decision that claimant left her employment under disqualifying circumstances (see, id.).
Cardona, P. J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.